         Case 3:19-cr-00553-HZ          Document 77      Filed 03/10/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           3:19-cr-00553-002-HZ

                                     Plaintiff,
                                                      ORDER TO REDUCE SENTENCE
                       v.

  KEBRIN LARRY JONES,


                                   Defendant.

Hernández, Chief District Judge:

       This matter is before the Court on parties’ Joint Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (ECF No. 76). Based on the filings to date and the agreement of the

parties, and after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court

finds that extraordinary and compelling reasons warrant a reduction of defendant’s sentence to

time served, effective 10 days after the entry of an amended judgment.           The term of the

imprisonment will be followed by a 42-month term of supervised release, with the conditions

previously set forth in the amended judgment and the following additional conditions: the

following added conditions of his release: (1) the defendant shall reside in a residential re-entry

Page 1 ORDER TO REDUCE SENTENCE
         Case 3:19-cr-00553-HZ        Document 77       Filed 03/10/21     Page 2 of 2




center for a period not to exceed 120 days and (2) if released from the RRC prior to July 3, 2021,

defendant will serve a period of home confinement until that date.

       The Court concludes that the defendant’s release pursuant to this order will not pose a

danger to any other person or the community. This sentence reduction is consistent with the

currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision. The amended judgment shall not

become effective until 10 days after it is entered on the docket, if the Bureau of Prisons has

determined that the defendant is COVID-19 negative. If BOP cannot make the determination by

that date, then the Government shall notify the Court without delay.

                    10 day of March 2021.
       Dated this ______



                                             The Honorable Marco A. Hernández
                                             Chief United States District Court Judge




Page 2 ORDER TO REDUCE SENTENCE
